Citation Nr: 0737960	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for impotence, to include 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel

INTRODUCTION

The veteran had active service from June 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Reno, 
Nevada.

This matter was previously before the Board in August 2004 
and May 2006 and was remanded on both occasions.  It has been 
returned to the Board for further appellate consideration.

In January 2004, the appellant testified during a Travel 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

After reviewing the evidence of record, the Board finds that 
further development is needed prior to appellate adjudication 
of the veteran's service connection claim.  The veteran 
contends that service connection is warranted for impotence, 
to include as secondary to his service-connected PTSD.  

In May 2006, the Board granted service connection for PTSD 
and remanded the veteran's service connection claim for 
impotence to afford him a VA examination to determine the 
nature and etiology of his impotence, to include if it is due 
to his service-connected PTSD.  It was noted in a March 2007 
examination report that the veteran stated he never awakens 
with an erection and that he is completely unable to obtain 
an erection.  It was also noted that an evaluation by urology 
in 1998 revealed no organic cause for his impotence.  Work-up 
performed in 1998 indicated normal testosterone levels, as 
well as normal blood flow.  The 2007 VA examiner noted that 
he was not able to find a blood flow scan.  The March 2007 VA 
examiner, after reviewing the claims folder and medical 
records and performing an examination, stated the following:

Regarding [the veteran's] lack of morning erections 
and lack of ability to achieve erection and orgasm, 
and the latter is not clear why this is occurring, 
but given the overall history, dating back to the 
1980s and the lack of diagnosed vascular disease, 
subsequently, it is, as likely as not, that his 
impotence is etiologically related to his 
post[-]traumatic stress disorder.

The Board finds that the above opinion appears to be 
inconsistent with the clinical evidence and lay statements of 
record as the veteran has denied situational impotence, and 
instead asserts that he has no erectile function whatsoever, 
including no morning erections.  The Board notes that an 
inability to have an erection under any circumstances 
implicates an organic cause.  In this regard, the Board finds 
the 2007 VA opinion raised more questions than it answered as 
the Board is unclear as to whether the reported psychological 
factors are primary or secondary.  Therefore, the Board finds 
that another VA medical examination and opinion would be 
useful.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
38 C.F.R. § 4.2 (noting that if a diagnosis is not supported 
by the findings on the examination repot or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes).

Additionally, the Board finds the 2007 VA clinical opinion to 
be inadequate for other reasons, requiring a remand.  The 
veteran asserts that he has had erectile dysfunction since 
service.  A medical opinion that does not clearly consider 
direct service connection is inadequate on its face.  See 
Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (holding 
that a medical nexus opinion which found that a veteran's 
nasal sinus condition was not related to service because the 
condition was not entitled to presumptive service connection, 
without clearly considering direct service connection, was 
inadequate on its face).  Similarly, in this case, the 2007 
VA clinical opinion failed to consider direct service 
connection.  

While the 2007 VA clinical opinion addressed whether the 
veteran's impotence was caused by his PTSD, it failed to 
address whether the veteran's impotence was aggravated by his 
service-connected PTSD.  38 C.F.R. § 3.310 (2007).  Without a 
medical opinion that clearly addresses the relevant facts and 
medical science, the Board is left to rely on its own lay 
opinion, which it is forbidden from doing.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, without a 
clinical opinion addressing the theories of direct and 
secondary service connection, the Board finds that further 
development is necessary to correct this deficiency.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for VA 
examination(s) with the appropriate 
specialist(s) to determine the etiology 
of the veteran's impotence.  Examination 
of the genitalia, neurologic evaluation, 
and search for signs of vascular or 
endocrine dysfunction, to include 
laboratory procedures of a glucose 
tolerance test and testosterone, 
luteinizing hormone (LH), follicle-
stimulating hormone, and prolactin 
levels, as feasible, should be conducted.  
A blood flow scan should be conducted as 
well, if feasible.  Since a combination 
of physical and psychic factors is 
possible, it must be determined whether 
the psychic factors are primary or 
secondary.  

The examiner should note whether the 
veteran has situational impotence or no 
erectile function whatsoever, to include 
no morning erection and/or nocturnal 
penile tumescence.  The examiner should 
also elicit any history of drug and/or 
alcohol use.  

The veteran should be offered the option 
of having an examination to determine the 
presence, or lack of, nocturnal penile 
tumescence (NPT), which requires 
monitoring overnight in a special sleep 
laboratory.  Only if the veteran elects 
to have such an examination, should such 
be scheduled.

After all of the necessary evidence has 
been gathered, to include reported 
history and diagnostic tests, the 
examiner is asked to offer an opinion as 
to whether it is at least as likely as 
not (50 percent or greater) that the 
veteran's impotence is etiologically 
related to his military service.  The 
examiner should also opine whether the 
veteran's impotence is secondary to, or 
aggravated by, his service-connected 
PTSD.  In formulating the opinion whether 
or not the veteran's impotence is 
secondary to, or aggravated by, his 
service-connected PTSD, the Board is 
particularly interested in a discussion 
of the implication of the presence, or 
lack of, any situational impotence, 
morning erections, or firm erection at 
any time.  Any information obtained from 
the current examination should be 
reconciled with the findings of the March 
2007 VA examination report.

The claims folder should be reviewed in 
conjunction with the evaluation(s), and 
the examination report(s) should clearly 
indicate that such a review was 
performed.  All opinions expressed should 
be accompanied by complete rationales. 

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for 
impotence, to include as secondary to 
service-connected PTSD, on appeal.  If 
the benefit sought is not granted, issue 
a supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



